Case 5:18-cv-02770-BLF Document 92 _ Filed 07/16/20 Page 1 of 7

NOT FOR PUBLICATION F | L E D

UNITED STATES COURT OF APPEALS JUL 16 2020

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

FOR THE NINTH CIRCUIT
MICHAEL FORD; et al., No. 19-15462
Plaintiffs-Appellants, D.C. No, 5:18-cv-02770-BLF
V.
MEMORANDUM:
[24]7.AI, INC.,
Defendant-Appellee.

 

 

Appeal from the United States District Court
for the Northern District of California
Beth Labson Freeman, District Judge, Presiding

Argued and Submitted July 9, 2020
Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and ZOUHARY, ” District Judge.
This putative class action arises out of a 2017 data breach, in which

Plaintiffs-Appellants allege their payment card data and other personally

identifiable information were compromised due to Defendant-Appellee’s

data-security system. The district court determined that another action arising out

 

*

This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

" The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
Case 5:18-cv-02770-BLF Document 92 Filed 07/16/20. Page 2 of 7

of the same data breach, Pica v. Delta Air Lines, Inc., No. 19-55300 (9th Cir.)
(“Pica”), was commenced prior to this action (“Ford”), and dismissed Ford with
prejudice on first-to-file grounds,

We have jurisdiction under 28 USC. § 1291, “We review a court’s
decision to accept or decline jurisdiction based on the first-to-file rule for abuse of
discretion.” Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir,
1991) (citation omitted). We vacate the district court dismissal and remand with
instructions to stay the proceedings pending resolution of Pica.

The first-to-file rule is “a generally recognized doctrine of federal comity
which permits a district court to decline jurisdiction over an action when a
complaint involving the same parties and issues has already been filed in another
district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir.
1982) (citations omitted). A district court applying the rule may transfer, stay, or
dismiss the second-filed case. See Cedars-Sinai Med. Ctr. v. Shalala, \25 F.3d
765, 769 (9th Cir. 1997).

Plaintiffs-Appellants contend that the first-to-file rule should not apply to
this action at all. We do not decide that issue; regardless of whether Pica or Ford
should be deemed “first-filed,” the district court abused its discretion in dismissing
Ford, Under our case law, “where the first-filed action presents a likelihood of

dismissal, the second-filed suit should be stayed, rather than dismissed.” Alltrade,
Case 5:18-cv-02770-BLF Document 92 Filed 07/16/20 Page 3 of 7

Inc., 946 F.2d at 629 (citation omitted). The Pica action plainly presented a
likelihood of dismissal: When the district court dismissed the Ford action, the
district court in Pica had already issued a tentative order dismissing that case with
prejudice. Accordingly, we conclude the district court abused its discretion in
dismissing Ford. We vacate the district court order and remand with instructions
to stay the proceedings pending resolution of Pica.

Plaintiffs-Appellants shall recover their costs on appeal.

VACATED AND REMANDED.
Case 5:18-cv-02770-BLF Document 92 Filed 07/16/20 Page 4 of 7

United States Court of Appeals for the Ninth Circuit

Office of the Clerk
95 Seventh Street
San Francisco, CA 94103

Information Regarding Judgment and Post-Judgment Proceedings

Judgment
. This Court has filed and entered the attached judgment in your case.
Fed. R. App. P. 36. Please note the filed date on the attached
decision because all of the dates described below run from that date,
not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)

° The mandate will issue 7 days after the expiration of the time for
filing a petition for rehearing or 7 days from the denial of a petition
for rehearing, unless the Court directs otherwise. To file a motion to
stay the mandate, file it electronically via the appellate ECF system
or, if you are a pro se litigant or an attorney with an exemption from
using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1) <A. Purpose (Panel Rehearing):
. A party should seek panel rehearing only if one or more of the following
grounds exist: |
> A material point of fact or law was overlooked in the decision;
> A change in the law occurred after the case was submitted which
appears to have been overlooked by the panel; or
> An apparent conflict with another decision of the Court was not
addressed in the opinion.
: Do not file a petition for panel rehearing merely to reargue the case.

B. Purpose (Rehearing En Banc)

. A party should seek en bane rehearing only if one or more of the following
grounds exist:

Post Judgment Form - Rev. 12/2018
Case'5:18-cv-02770-BLF Document 92 Filed’07/16/20 Page 5 of 7

> Consideration by the full Court is necessary to secure or maintain
uniformity of the Court’s decisions; or

> The proceeding involves a question of exceptional importance; or

> The opinion directly conflicts with an existing opinion by another -
court of appeals or the Supreme Court and substantially affects a
rule of national application in which there is an overriding need for
national uniformity.

(2) Deadlines for Filing:

° A petition for rehearing may be filed within 14 days after entry of
judgment. Fed. R. App. P. 40(a)(1).

. If the United States or an.agency or officer thereof is a party in a civil case,
the time for filing a petition for rehearing is 45 days after entry of yadgment.
Fed. R. App. P. 40(a)(1). .

. If the mandate has issued, the petition for rehearing should be
accompanied by a motion to recall the mandate.

. See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
due date).

. An order to publish a previously unpublished memorandum disposition
extends the time to file a petition for rehearing to 14 days after the date of
the order of publication or, in all civil cases in which the United States or an
agency or officer thereof is a party, 45 days after the date of the order of
publication. 9th Cir. R. 40-2.

(3) Statement of Counsel
° A petition should contain an introduction stating that, in counsel’s
judgment, one or more of the situations described in the “purpose” section
above exist. The points to be raised must be stated clearly.

(4) Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))

° The petition shall not exceed 15 pages unless it complies with the
alternative length limitations of 4,200 words or 390 lines of text.

. The petition must be accompanied by a copy of the panel’s decision being
challenged.

. An answer, when ordered by the Court, shall comply with the same length
limitations as the petition.

. If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
petition for panel rehearing or for rehearing en banc need not comply with
Fed. R. App. P. 32.

Post Judgment Form - Rev. 12/2018 2
Case 5:18-cv-02770-BLF Document 92 ' Filed 07/16/20 Page 6 of 7

° The petition or answer must be accompanied by a Certificate of Compliance
found at Form 11, available on our website at www.ca9.uscourts.gov under
Forms.
. You may file a petition electronically via the appellate ECF system. No paper copies are

required unless the Court orders otherwise. If you are a pro se litigant or an attorney
exempted from using the appellate ECF system, file one original petition on paper. No
additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
. The Bill of Costs must be filed within 14 days after entry of judgment.
. See Form 10 for additional information, available on our website at

www.ca9.uscourts.gov under Forms.

Attorneys Fees

° Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
applications. |
. All relevant forms are available on our website at www.ca9.uscourts.gov under Forms

or by telephoning (415) 355-7806.
Petition for a Writ of Certiorari
. Please refer to the Rules of the United States Supreme Court at

www.supremecourt.gov

Counsel Listing in Published Opinions

. Please check counsel listing on the attached decision.
. If there are any errors in a published opinion, please send a letter in writing

within 10 days to:
> Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123

(Attn: Jean Green, Senior Publications Coordinator),

» and electronically file a copy of the letter via the appellate ECF system by using
“File Correspondence to Court,” or if you are an attorney exempted from using
the appellate ECF system, mail the Court one copy of the letter.

Post Judgment Form - Rev. 12/2018
Case 5:18-cv-02770-BLF Document 92. Filed 07/16/20 Page 7 of'7

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 10. Bill of Costs

Instructions for this form: http://www.ca9.uscourts. gov/forms/form Oinstructions.pdf

 

 

9th Cir. Case Number(s)

 

 

Case Name

 

 

The Clerk is requested to award costs to (party name(s):

 

 

 

 

I swear under penalty of perjury that the copies for which costs are requested were
actually and necessarily produced, and that the requested costs were actually
expended.

 

 

 

 

 

 

Signature Date

(use “s/[typed name] ” fo sign electronically-filed documents)

 

 

 

 

 

 

Eee SABLE cones REQUESTED

cost 1 o BLE Sa (each column must be completed)
No.of Pages per TOTAL

DOCUMENTS / FEE PAID Copies Copy Cost per Page COST

Excerpts of Record* : $ $

 

 

 

Principal Brief(s) (Opening Brief; Answering
Brief: Ist, Ind, and/or 3rd Brief on Cross-Appeal; $ $
Intervenor Brief) :

 

 

 

 

 

Reply Brief / Cross-Appeal Reply Brief $ $

 

 

 

 

Supplemental Brief(s) $ $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Petition for Review Docket Fee / Petition for Writ of Mandamus Docket Fee $

 

 

 

 

TOTAL: | $

 

 

 

 

 

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol, 2 (250 pes.) + Vol. 3 (240 pgs.)] as:

No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);

TOTAL: 4x 500 x 3.10 = $200.

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 10 Rey, 12/01/2018
